                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                    NO. 7:07-CR-58-2BR



  JODY DWAYNE LOWERY

      v.                                                           ORDER

  UNITED STATES OF AMERICA


       This matter is before the court on defendant’s unopposed motion to vacate pursuant to 28

U.S.C. § 1651(a). (DE # 210.) For the reasons stated in the motion and the government’s

response, (DE # 211), the motion is GRANTED. Defendant’s conviction and sentence set forth

in the judgment dated 13 December 2007 are VACATED.

       This 16 March 2021.




                                    __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge




           Case 7:07-cr-00058-BR Document 212 Filed 03/16/21 Page 1 of 1
